    8:19-cr-00028-BCB-MDN Doc # 155 Filed: 07/31/20 Page 1 of 22 - Page ID # 459


                                                                         FILED
                                                                  U.S. DISTRICT COURl
                                                                 DISTRICT OF HEBRASK '·

                                                                 2020 JUL 31 PM I : 3 I
                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,               )

  Plaintiff,                            )

  vs.                                   )     Case No: 8:19-CR-28-001:
GARY FELLOWS,                           )

  Defendant,                            )    Honorable Judge Smith-Camp:



                 MOTION TO REDUCE SENTENCE PURSUANT TO
        THE NEW FIRST STEP ACT OF 2018 / U.S.C. §3582(c)(1)(A)
   AS WELL AS SECTION 12003 OF THE NEW CARES ACT OF MARCH 26, 2020:



  Comes Now, Gary Fellows, (hereinafter Defendant), proceeding via

prose representation, hereby respectfully submites this Motion to
Reduce [his] Sentence Pursuant to the New First Step Act of 2018, /
U.S.C. § 3582(c)(l)(A) As Well As Section 12003 of the New Cares Act
of March 26, 2020. Defendant respectfully invokes the legal doctrine
of Haines v. Kerner, 404 U.S. 519, (1972) in the instant proceedings.

                                 BACKGROUND:

  The Defendant respectfully submits that on 04/09/2019, he entered
into a plea agreement and accepted a plea agreement -for the violation
of; 18:1951 &2 Hobbs Act Robbery; as well as 18:924(C)(l)(A) &2 Using
Carrying or Possessing a Firearm During and in Relation to a Crime of
Violence.
                                                         RECEIVED
                                     (-1-)
                                                              JUL 31 2020
                                                                 CLERK
                                                          U.S. DISTRICT COURT
    8:19-cr-00028-BCB-MDN Doc # 155 Filed: 07/31/20 Page 2 of 22 - Page ID # 460




  Defendant was sentenced on 10/07/2019 to a term of 216 months with
an additional 3 years of Supervised Release. His tentative release
date is scheduled for April 8th, 2040. The Defendant is currently
confined in a Medium Security facility located in Pekin, Illinois.

  At the time of [his] sentencing, the medical condition of the De-
fendant may or may not have been known to the Court. Hence, the Defen-
dant suffers from; Hypertension; High Blood Pressure; Under Active
Thyroid disease; C.0.P.D.; and is also required to have a Sleep Apnea
Machine at night to assist his breathing.

  However, due to the Extraordinary and Compelling Reasons herein,
(C0VID-19) these issues in conjunction with each other were not known
to the Court, thereby making statutory allowances for the Defendant
to bring this matter before this Court. It should also be noted, that
the defendant has lost both of his parents due to similar health
issues that run in his family.

  Defendant has successfully submitted his initial Compassionate Re-
lease request to the Warden of this Institution and received his de-
nial on June 25th, 2020. More than 30 days have now passed in accord-
ance with the statutory provisions of the New First Step Act's re-
quirement which now allow the Defendant to proceed straight to his
Sentencing Court. (Please see Exhaustion Issue herein).




                                     (-2-)
   8:19-cr-00028-BCB-MDN Doc # 155 Filed: 07/31/20 Page 3 of 22 - Page ID # 461




                                  ISSUE ONE:

                 Defendant is in the High Risk Category
                  For Contracting the COVID-19 Virus:


  As noted and addressed within ;the confines of this motion, is the
issue of the Extraordinary and Compelling Reasons, upon which motion
is brought before this Court. This surrently being the Corona Virus
Pandemic, which has infiltrated numerous Federal Penal Institutions
and has infected scores of inmates that are highly susceptible to
contracting this disease.

  The defendant did not have to fear or worry about contracting this
virus at the time of his sentencing on October 7, 2019 , because it
did not exist as either a National Security Issue or a Global Pandem-
ic at that time. Because it did not exist at the time of Defendants
sentene-i-0:g=aEd- was not known to the Court, -t-bed)e-f--endant can bring
this issu~ before the Court under the statute- crt--eompassionate Re-
lease's Extraordinary and Compelling reasons.

  The Center for Disease Control (CDC) has issued it's guidelines,
which include a list of Medical issues which place any said particu-
ar person exhibiting or having a history (past or present) in a
high risk category of contracting the COVID-19 virus.

  The Defendant happens to be one of those individuals, that due to
his medical history places him within this category. The Defendan~                1


has a history of: C.O.P.D.; High Blood Pressure; Hypertension;
Under Active Thyroid; and is - required to use a Sleep Apnea Machine.


                                   (- :3 -)
   8:19-cr-00028-BCB-MDN Doc # 155 Filed: 07/31/20 Page 4 of 22 - Page ID # 462




   The Defendant did not come to the Bureau of Prisons with the ex-
pectation of being susceptible to a deadly virus. Despite what the
Bureau may state on their web site, there is no hand sanitizer pro-
vided for; no testing going on gor the general population; (except
in extreme cases) the transfer of inmates into the institution from
unknown areas is still proceeding; Sleep Apnea machines are never
cleaned by Medical staff; Unicor Workers, (over 120 inmates) are not
required to wear their masks, nor are staff that supervise them; This
is simply stated to show the Courts that when the Bureau states that
it is 'taking extreme precautions' it in fact, is not. There are ~ .v
staff here, that have volunteered to go to other Highly infected
prisons, to do duty,.......then.._c_rune_ back here, and go back onto the com-
pound.

  Defendant feels that numerous Courts have given susceptible inmates
home confinement, or have reduced their sentences to time served in
order to get them out of the situation of having to risk death in
the Bureau of Prisons. While the recent ruling f~om the United States
District Courts are too numerous to list, (There are 1iterally hun-
dreds of them) the defendant respectfully asks the Court not to
force him into a situation where should the pandemic reach this In-
stitution, that he is in a position of contracting it and dying.

  In short, the Bureau of Prisons, whether through indifference or
incompetence ~sin fact endangering the lives of individuals en-
trusted to it's care by failing to establish a consistent and effect~
ive safeguards to protect them from the Corona Virus.

                                   (- Lj -)
   8:19-cr-00028-BCB-MDN Doc # 155 Filed: 07/31/20 Page 5 of 22 - Page ID # 463




                                Legal Standard

   In accordance with the New First Step Act of 2018, 18 U.S.C. § 3582
 (c)(l)(A), DefendanL submits this motion under the provisions of the
"Extraordinary and Compelling Reason's" catch-all provision as per •
it's definition of the New First Step Act. § 3582(c)(l)(A)(i).

  "A motion for modification of a sentence will be made to the senten-
cing court only in particulary extraordinary or compelling circumstan-
ces, that could not reasonably have been foreseen by the court at the
time of sentencing."

  Federal law provides that a court can reduce a term of imprisonment
in certain cases. This is found in Title 18 of the United States Code,
section 3582(c)(1), commonly known as the Compassionate Release Stat-
ute. The New · First Step Act, gave inmates the right to petition the
              1




courts directly for compassionate release. As a result, the Compassio-
nate Release Statute currently reads;

  (A) The court, upon motion of the Director of the Bureau of Prisons
or upon motion of the defendant after the defendant has fully exhaust-
ed all administrative rights to appeal a failure of the Bureau of Pri-
sons to bring a motion on the defendant.'s behalf or the lapse of 30
days from the receipt of such a request by the Warden of the defen-
dant's facility, whichever is earlier, may reduce the term of imprison-
ment (and may impose a term of probation or supervised release with
or without conditions that does not exceed the unserved portion of
the original term of imprisonment), after considering the factors


                                    (-5-)
       8:19-cr-00028-BCB-MDN Doc # 155 Filed: 07/31/20 Page 6 of 22 - Page ID # 464




 .. set forth in section§ 3553(a) to the extent that they are applic-
 able, if it finds that;
      (i) extraordinary and compelling reasons warrant such a reduction;
 or

  (ii~ the defendant is at least 70 years of age, has served at least
30 years in prison, pursuant to a sentence imposed under section
3559(c), for the offense or offenses for which the defendant is cur-
rently imprisoned, and a determination has been made by the Director
of the Bureau of Prisons that the defendant is not a danger to the
safety of any other person or the community as provided under section
3142(g); ... and that such a reduction is consistent with applicable
policy statements issued by the Sentencing Commission.

  Subsection (a)(l) reads that "extraordinary and compelling reasons
warrant such a reduction;" ... This subsection however, has not been
further defined or explained. This applicable sentenGiQg commission
guideliz:ie U.S.S.G. § 1B1.13, has not been updated to provide any fur- ,
ther guidance.

  The United States District Courts have been ruling that there is a
"catch-all provision" providing that there can be an "extraordinary
and compelling" reason other than medical, age, or family circumstan~
ces. The Courts have determined that they now have a statute that has
not defined or placed any limits on what "extraordinary and compelling
reasons" might warrant a reduction.
    8:19-cr-00028-BCB-MDN Doc # 155 Filed: 07/31/20 Page 7 of 22 - Page ID # 465




   1. Definitions:

   Congress never defined what constitutes "extraordinary and compell-
 ing." 28 U.S.C. § 994(t). Instead, the statute directed the Commission
 to promu_lgate "the criteria to be applied and a list of specific"
 extraordinary and compelling examples. Id. Before the First Step Act,
 the Commission had provided just three such examples, only some :6f
which may apply here.

  The Commission also provided a catch-all provision that allows the
B.O.P. Director to determine "there exists in the defendant's case an
extraordinary and compelling reason other than, or in combination with
the reasons described in subdivisions (A) through (C)." § 1B1. 13 cmt.
n.1 (D). That still begs the question: what is extraordinary and com-
pelling?

  €ongress and the Commission gave two guideposts. Extraordinary and
compelling reasons "need not have been unforeseen at the time of sen-
tencing." § lBl.13 cmt. n.2. For example, just because a judge believes
a defendant will dramatically improve himself while incarcerated, that
does not mean he/ she cannot deem such improvement extraordinary and
compelling. And although "rehabilitation ... is not, by itself, an ex-
traordinary and compelling reason,'' its mention by the Commission and
Congress indicate rehabilitation may be considered with other factors.
See,§ 1B1.13cmt. n.3 (emphasis added); . see· also § 994(t) (Rehabilita-
tion of the defendant alone shall not be considered an extraordinary
and compelling reason.").
    8:19-cr-00028-BCB-MDN Doc # 155 Filed: 07/31/20 Page 8 of 22 - Page ID # 466




   Courts otherwise are left to themselves because the Commission, for
 whatever reason, never updated its policy statement, as statutorily
 required, for the First Step Act. 9        Rather, the outdated policy
 statement still assumes compassionate release "may be granted only
 upon motion by the Di rec tor of the Bureau of Prisons." § 1B1 .13 cmt. n.
4. This left district courts in . a conundrum. Only on one hand, Con-
gress unequivocally said it wishes to "[i]increase the [u]se .•. of
[c]ompassionate [r]elease" by allowing district courts to grant peti-
tions "consistent with applicable policy statements" from . the Commiss-
ion. § 35&2(c)(1)(A) (emphasis added). On the other hand, the Commiss-
ion - unable to take any official action, has not made the policy state-
ment for the old regime applicable to the new one.

  Many .· courts, including this one, have concluded this means the Com-
mission lacks an applicable policy statement regarding when a court
can grant compassioante release . .See, United States v. Haynes,           93-CR-
1043 (RJD), 2020 WL 1941478, at 14 (E.D.N.Y. Apr. 22, 2020)(citing thir-
teen such cases): (On just the 924(c) stacking issues).

  In the absence of an applicable ~olicy statement, these courts con-
clude "the Court can determine whether any extraordinary and compell-
ing reasons other than those delineated in U.S.S.G. § 1B1.13 cmt. n. 1
(A) - ( C) warrant granting relief. Cantu 423 F. Supp. 3d 345, 2019 WL
2498923, at 5; see also, United States v. Fox,        No. 2:14-CR-03-DBH, 2019
WL 3046086, at 3. (D.Me. July 11, 2019)(1:reating "the previous B.O.P.
discretion to identify other extraordinary and compelling reasons as
assigned now to the courts").
    8:19-cr-00028-BCB-MDN Doc # 155 Filed: 07/31/20 Page 9 of 22 - Page ID # 467




                      THE CENTER FOR DISEASE CONTROL:
                                GUIDELINES

   In accordance with the (CDC) Center for Disease Control, Compassion-
ate Release people at high risk for severe illness from COVID-19 that
qualify include; but are not limited to: People with chronic lung
disease; moderate to severe asthma; [COPD], and emphysema; People
with serious heart conditions; People with immunocompromised conditions,
including cancer treatment, bone marrow or organ transplantation,                  ,•,:1,

immune defi~ienci~s, poorly controlled HIV or AIDS, and prolonged use
of corticosteroids and other immune weakening medications; People who
are obese (body mass index [BMI] of 40 or higher); People with diabetes;
People with chronic kidney disease (including hepatitis; People with
liver disease; neurologic disorders; neurodevelopmental disorders;
hypertension; high blood press~re; or intellectual disabilities;
pregnancy; current smoking~status; former smoking status; or other
chronic disease's or conditions.


  The Center for Disease Control, which continues to learn more about
COVID-19, that medical conditions which at first were considered as
irrelevant are now considered as a High risk factor, such as hyperten-
sion and obesity. As of April 5th or so, Hypertension and Obesity were
the most common comorbidities seen in patients hospitalized -, for COVID
19. The study found that 50% of the COVID-19 hospitalizatioas studieq
while 48% had obesity, about 35% reported chronic lung conditions,
such as asthma, and diabetes mellitus and cardiovascular disease :were
seen in 28%.


                                     (-9-)
   8:19-cr-00028-BCB-MDN Doc # 155 Filed: 07/31/20 Page 10 of 22 - Page ID # 468




                        COVID-19 1 and the CARES Act:

   On Friday, March 26, 2020, President Donald J. Trump signed the
 "Coronavirus Aid, Relief, and Economic Security Act" or CARES Act,
into law. The CARES Act authorizes the Attorney General to take seve-
ral actions regarding the prevention of COVID-19 in the Feqeral Pri-
son system, as well as granting authority to the Attorney General to
take other decisive actions regarding the placement ·of prisoners into
home confinement.

           THE CARES ACT AS IT RELATES TO FEDERAL PRISONERS:

  Section 12003 of the CARES Act states that "The Secretai::y [of Health
and Human Services] shall appropriately consider, relative to other
priorities of the Department of Health and Human Services for high-risk
and high-nee~ populations, the distribution of infectious disease per-
sonal protective equipment and COVID-19 test .· kits to the Bureau for
use by inmates and personnel of the Bureau."

  Section 12003 goes on to say the following:
(2) Home Confinement Authority. During the covered emergency period,
if the Attorney General finds that emergency conditions will material-
ly affect the functioning of the Bureau, the Director of the Bureau
may lengthen the maximum amount of time for which the Director is · ·
authorized to -place a prisoner in home confinement under the first
sentence of section§ 3624(c)(2) of title 18, United States Code, as
the Dircetor determines appropriate.



                                    (-\0-)
     8:19-cr-00028-BCB-MDN Doc # 155 Filed: 07/31/20 Page 11 of 22 - Page ID # 469




             ATTORNEY GENERAL BARR'S RESPONSE TO THE CARES ACT:

    Attorney General Barr indicate that the Bureau of Prisons is to con-
sider the totality of circumstances for each individual inmate, the
statutory requirements for home confinement and the following non-
exhaustive list of discretionary factors:
*   The age and vulnerability of the inmate to COVID-19, in accordance
    with the Centers for Disease Control and Prevention (CDC) Guidelines;
*   The security level of the facility currently holding the inmate, ,:
    with priority given to inmates residing in low and minimum-security
    facilities;
*   The inmate's conduct in . pris0n~ · witntmnmaIDeS·who have engaged in
    violent or gang related activity in prison or who have incurred a
    BOP violation within the last year, not receiving priority treatment
    under this Memorandum;
*   The inmate's score under PATTERN, with inmates who have anything ,· i ,
    above a minimum score not receiving priority treatment under this
    Memorandum; ·
~   Whether the inmate has a demonstrated and verifiable re-entry plan
    that will prevent recidivism and maximize public safety, including
    verification that the conditions under which the inmate would be
    confined upon release would present a lower risk of contracting
    COVID-19 than the inmate would face in his or her BOP facility.
*   The inmate's crime of conviction and assessment of the danger posed
    by the inmate to th~ community. Some offenses, such as sex offenses,
    will render an inmate ineligible for home detention. Other serious
    should weigh more heavily against consideration for home detention.


    According to this memorandum, the most qualified candidates are
likely to be older individuals; individuals with co-morbidities, such
as prexisting heart and lung conditio~s, and other serious health
issues, as defined by the Center for Disease Control. : Id.
   8:19-cr-00028-BCB-MDN Doc # 155 Filed: 07/31/20 Page 12 of 22 - Page ID # 470




                               Exhaustion Issue:


   The first step Act created two ways for a defendant to bring a com-
passionate release motion to a district court. The defendant may file
a motion once he "has fully exhausted all administrative ·rights to
appeal a failure of the BOP to bring a motion on the defendant's be-
half or the lapse of 30 days from the receipt of such a request by
the warden of the defendant's facility. whichever is earlier.'.' 5 §
3582(c)(1)(A)(emphasis added). With this second path, the statute's
plain text states only that thirty days must pass after the defendan-
dant requests compassionate release from the war~en. No more, no · less.
United States v. York, No. 3:11-CR-76, 2019 WL 3241166, at *5 (E.D. Tenn,

July 18, 2019). The statute's text does not place a time limit on the
Defendant's ability to sue, nor does it state that the reasons present-
ed to the warden must mirror those presented to the district court. :,
See id. at *6 (noting that "[n)othing in the amended language of § 3582
(c)(l)(A) indicates that a defendant is required to file a new admini-
strative request" following the First Step Act's passage).

  The Government should concede that 30 days have passed since the de-
fendant filed a petition for compassionate release with his warden. It
has already been presented that a defendant does not have to present
or raise all of his reasons supporting compassionate release with his
warden before presenting them here.

 Requiring Defendant to raise arguments during administrative pro-
ceedings first would constitute an "issue exhaustion" requirement.
   8:19-cr-00028-BCB-MDN Doc # 155 Filed: 07/31/20 Page 13 of 22 - Page ID # 471




   See Etchu-Njang v.Gonzales, 403 F.3d577, 581 _(8th Cir. 2005)
 (citing Sims v. Apfel,    530 U.S. 103,107,120 S.Ct. 2080, 147 L.Ed.2d
80 (2000)). But the Supreme Court has warned against "reflexively"
applying issue exhaustion to judicial review of any agency decision.
Sims, 530 U.S. at 110. Rather, "[t]he desirability of a court imposing
a requirement of issue exhaustion depends on the degree to which the
analogy to normal adversarial litigation applies in a particular ad-
ministrative proceeding." Id. at 109. The more an administrative pro-
ceeding looks like that of an Article III court, the more likely a
litigant must first raise the issue below. Id. at 110. By contrast,
barring unambiguous statutory text to the contrary, 6 issue exhaustion
is inappropriate when the proceedings are more inquisitive than adver-
sarial. Id.; see also Etchu-Njang, 403 F.3d at 583. Thus the Supreme
Court has held that an issue exhaustion requirement is inappropriate
when reviewing Social Security proceedings, where both parties to the
dispute lack representation and the decider-an administrative law
judge has the duty to investigate the facts and develop the arguments
for and against relief. Sims, 530 U.S. at 110-11.

  Here, issue exhaustion is inappropriate because§ 3582 contains no
such requirement and the B.O.P. compassionate release requests are not
adversarial proceedings. Indeed; there are no proceedings. Rather, a
prisoner makes a request, and the Warden decides whether to release
the prisoner. The Warden marshals the facts and weighs each side.




                                    c-,3->
   8:19-cr-00028-BCB-MDN Doc # 155 Filed: 07/31/20 Page 14 of 22 - Page ID # 472




  Federal prosecutors and the prisoner do not have representatives
or make arguments. The warden may not even respond personally to the
prisoner's request, and just may make a "computerized form" response,
to cover all such prisoner's requests. Such a process more closely
resembles the ~nquisitive Social Security proceedings in Sims,
than the ad~ersarial proceedings before this court. Thus, precedent
dictates it is inappropriate to require issue exhaustion. Defendant
may raise new issues or arguments, including a sudden global pandemic,
in his motion to this court.




                                   (-IJ.f-)
   8:19-cr-00028-BCB-MDN Doc # 155 Filed: 07/31/20 Page 15 of 22 - Page ID # 473




                                   Arguments;

                         Conditions at F.C.I. Pekin:

   While there have not been many cases of COVID-19 discovered at
 Pekin F.C.I., the conditions are ripe for the exposure of this virus.
While the Warden has implemented "Modified Operations" this primarily
has just restricted visitation from famil, friends, and attorneys.

  It is now a known fact that asymptomatic individuals (those that
carry the virus, but do not themselves show signs of the virus); can
easily transmit the virus to others. This is the same, when this com-
pond comes down with a "bad cold"; within a week or two·, 5 out of 10
inmates have caught it, and it is brought into the institution from
staff members. This means that one of the largest risks inmates face,
is that they come into contact with staff members. Correctional offi~
cers, Case Managers, Counselors, etc.

  Here at Pekin, staff not only congregate in groups larger than 10,
but are not required to wear their masks, when doing so. This is per-
haps due to their Union: AFGE.       Pekin F.C.I. also has a Unicor facili-
ty, that ironically manufactures masks for the military, and yet there
are over some 120 inmates working within a closed confined area, that
are not required to wear their masks. Nor, are the staff that oversee
them. There is also the influx of inmates still being transferred into
P~kin F.C.I., and while inmates were initially told that wasn't happ-
ening anymore, it has continued. Inmates have also not been tested
within the units for COVID-19. It is only a matter of time.


                                   (- \S -)
   8:19-cr-00028-BCB-MDN Doc # 155 Filed: 07/31/20 Page 16 of 22 - Page ID # 474




                                   Arguments:



   As of June 21, 2020, active inmate COVID-19 cases increased 9% to
 1,351. There have been some 88 deaths of inmates within the B.O.P.
due solely to ~he COVID-19 virus. There has also been a 9% increase
 (as of June 21, 2020) in facilities reporting active Corona virus
cases, from 64 to 70 prisons. Out of nearly 19,000 inmate COVID-19
test's that the B.O.P. has actually tested, one inmate out of three
have tested positive.fl      Ihe B.O.P.'s own test numbers reflect that
86% of all federal inmates have yet to be tested.
                                            fl
  A June 18, 2020 MArshall Project/VICE Neiffl" collaboration blasted the
B.O.P. 's management of the pandemic. Based on over 100 interviews and
reviews of dozens of internal B.O.P. memos, emails, and other docu-
ments, the story reported that ~•staff ignored or minimized prisoner's
COVID-19 symptoms, and mixed the sick and healthy together in hap-
hazard quarantines"; thousands of prisoners being transferred around
the country in February and earl March transmitted the pandemic from
prison, to prison, according to BOP records; BOP staff felt pressured
to report to work after being exposed to sick prisoners; the BOP
failed to follow its own pandemic response plan by spacing out prison-
ers; the agency deliberately limited testing so that it would not have
to report positive cases. Prisoner quarantines were set up in "filthy
building that had been vacant for years or in tents that flooded
during rainstorms.



                                   (- Uo-)
   8:19-cr-00028-BCB-MDN Doc # 155 Filed: 07/31/20 Page 17 of 22 - Page ID # 475




  Numerous Courts have been granting an expotential amount of inmate
compassionate releases, due to the risk factor that the CDC has listed.
Of which this defendant has the symptoms indicated. Gathering ·, infor-
mation about the COVID-19 pandemic within the BOP is extremely diffi-
cult, except in cases where the ·BOP decides to release it's own ver-
sion.

  The number of cases reported at FCI Pekin has a very limited pro~a-
tive value in predicting the chance of a particualr inmate or inmates
exposure to the virus. primarily because very limited testing is
currently taking place at F.C.I. Pekin. cf. Wilson v. Williams, fJ
2020 WL 2542131 at 12. (N.D. Ohio, May 19, 2020) discussing disparities
between BOP related COVID-19 prevalance data for a facility and the
results of Court ordered testing at the facility.




 f.B.   There is some reason to be concerned about the BOP's response to the COVID
        19 outbreak. A federal Judge recently found that the BOP made "minimal effort"
        to comply with a preliminary injunction requiring it to implement the testing
        and transfer or prisoners out of a low security facility in which a COVID-19
        outbreak was ongoing. Se~, Wilson, 2020 WL 2542131 at 12.
 f2.    The Marshall Project: "I begged Them To Let Me Die"; How Federal Prisons Be-
        came Coronavirus Death Traps, (June 18, 2020)
 ft.    ABC, More than 1 out of 3 tested Federal Inmates were positive for Corona-
        virus: (June 16, 2020).




                                      (-1'1-)
 8:19-cr-00028-BCB-MDN Doc # 155 Filed: 07/31/20 Page 18 of 22 - Page ID # 476




                             RELIEF REQUESTED:


   Whereas, at the time of the preparation of this motion, the
                                   0




 latest COVID statistics that were available to the Defendant were
 as of (July 5th, 2020) the number of COVID-19 cases had affected
 70 different Federal facilities. The number of inmate deaths have
 since risen to 92 fatalaties~         The outbreaks continue in Oakdale,
a previous flashpoint, which is being locked down again, but have
also hit women's facilities hard, including Coleman, Pekin, Cars-
well, and Waseca, among others. Pekin women's facility is a mere
50 yards away from this Medium security facility. The risk of
cross contamination is significantly much higher now, as not only
do B.O.P. staff come and go between the two facilities, but when
this institution goes on a "lockdown" situation, it is the women
who prepare our meals.

  The defendant respectfully stresses to this Honorable Court that
COVID-19 was not present as a National Security issue at the time
of the defendant's sentencing. He therefore asks, that due to the
medical issues that he has, it has placed him within the high risk
category of contracting Covid-19 and that he has an inherent right
to safeguard his own health, life and safety, of which he cannot
be guaranteed will happen within the confines of the Bureau of Pri-
sons, no matter what they may claim. Congress is even aware of the
total mis-management of the Bureau's response and handling of this
virus pandemic.



                                 (- )8 -)
  8:19-cr-00028-BCB-MDN Doc # 155 Filed: 07/31/20 Page 19 of 22 - Page ID # 477




   Therefore, defendant respectfully requests that this Court

 make a reduction in his sentence, and either grant him immediate
 release to be placed upon home confinement; until this Court deems
 otherwise, or allow him to immediate release to pursue his propos-
ed release plans, in a safe and healthy enviroment.




                                                   Gary Fellows# 14569-047
                                                   F.C.I. Pekin
                                                   Post Office Box 5000
                                                   Pekin, Ill. 61555-5000

                         CERTIFICATE OF SERVICE:

That I, Gary Fellows,   do hereby attest and swear under the penal-
ty of perjury, that on the ~1 of         s~t~ ,
                                            2020, I placed the afore-
going motion for Reduction of Sentence Pursuant to the New First
Step Act of 2018 18 U.S.C. § 3582(c)(1)(A), as well as Section 12003
of the New Cares Act of March, 26th, 2020, by placing same in a First t
Class envelope and using the legal mail system here at F.C.I. Pekin,
Pekin, Illinois did so mail it to the address listed below.




Mailed to:   Clerk of the U.S. District Court
             593 Federal Bldg.
             100 Centennial Mall North
              Lincoln, Nebraska     68508-3803



                                  (- 19 -)
8:19-cr-00028-BCB-MDN Doc # 155 Filed: 07/31/20 Page 20 of 22 - Page ID # 478




RESPONSE TO INMATE REQUEST TO STAFF MEMBER
FELLOWS, Gary
Reg. No. 14569-047

You requested a reduction in sentence (RIS) based on concerns about COVID-19.
After careful consideration, your request is denied.

Title 18 of the United States Code, section 3582(c)(1)(A), allows a sentencing court, on
motion of the Director of the BOP, to reduce a term of imprisonment for extraordinary or
compelling reasons. BOP Program Statement No. 5050.50, Compassionate
Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C. §§
3582(c)(1 )(A) and 4205(9), provides guidance on the types of circumstances that present
extraordinary or compelling reasons, such as the inmate's terminal medical condition;
debilitated medical condition; status as a "new law" elderly inmate, an elderly inmate with
medical conditions, or an "other elderly inmate"; the death or incapacitation of the family
member caregiver of the inmate's child; or the incapacitation of the inmate's spouse or
registered partner. Your request has been evaluated consistent with this general
guidance.
                                                    '
The BOP is taking extraordinary measures to contain the spread of COVID-19 and treat
any affected inmates. We recognize that you, like all of us, have legitimate concerns
and fears about the spread and effects of the virus. However, your concern about being
potentially exposed to, or possibly contracting, COVID-19 does not currently warrant an
early release from your sentence. Accordingly, your RIS request is denied at this time.

If you are not satisfied with this response to your request, you may commence an appeal
of this decision via the administrative remedy process by submitting your concerns on
the appropriate form (BP-9) within 20 days of the receipt of this response.


         l---==c:C::::::..::::::::::=--~
F. Entzel, Warden
8:19-cr-00028-BCB-MDN Doc # 155 Filed: 07/31/20 Page 21 of 22 - Page ID # 479




                                                                                                                 \'I I

                                                                             -t                                  0
                                                                                                                 dJ
                                                                             j                  =€               t'(')
                                                                                                                   I




                                                                                                                 &
                                                                                                    Q
                                                                                                2.

                                                    0              §
                                                                             -f
                                                                              v
                                                                              o-
                                                                              (__

                                                                             -t;
                                                                                                --- ()
                                                                                                                 eJ
                                                                                                                 ~
                                                    UJ       ~      g                           ~                 b'
                                                    >-       ~ ,-:t-c-
                                                                              a-
                                                                                                                 _;[.
                                                     -       .-<
                                                     U1 ... rl~
                                                     0 ..J
                                                                   a:O

                                                                     !/)     Pi ffiu if\
                                                                             J,4J
                                                                               . er\ s: _D~
                                                     U1 ~ ~                          -              y

                                                         "    --       ::>
                                                                             :)        '
                                                                             \~11 1 --\--\!I) -zbJ
                                                                             +                                         -
                                                                             c:+-0
                                                                                     -()
                                                                                          \jJ

                                                                                        Lf· ~
                                                                                                        :(
                                                                                                        tu
                                                                                                             I
                                                                                                                 -aC
                                                                                                                   ,._)

                                                                              ~NI                   0 C
                                                                                 s:i.0-             8 _:l
                                                                                  ili \J\ _.-
                                                                             u

                                                                                  ...
                                                                                 -   6      -....
                                                                                     q)
                                                                                  -1
8:19-cr-00028-BCB-MDN Doc # 155 Filed: 07/31/20 Page 22 of 22 - Page ID # 480

                                                                                    Tt,-, enclosr.d lettor •• "' ~rncessed though
                                                                                    s r ~clal mailing pro, ,. ,. .,J for forwa:-dlng
                                                                                    tc, y-:,u. The letter h,:       ,er been opened
                                                                                    nc · i•ispoctcd. If tllF          raises a
                                                                                    "· c•1;on or proble.-           which this hclllty
                                                                                    h- , ,urlsdlction, yo        1 \"ish to retu '11 the
                                                                                    ,, ..,,,,nal for further ,.    •:,lion or clar'flcatlon.
                                                                                    If the writer enclos,·,•        ·spondencc for
                                                                                    fo1wardlng to anot•             ' <1ssee, plea,ie return
                                                                                    tne enclosure to llll        . u addross,




                                                                        -   -- -·         -- -- -- --
                                       -        -               -   .

              --     - - -



                             Mall Room
                             Federal Correctional Institution
                             P. 0 . Box 7000
                             Pokln, IL 61555-7000




                                                                                                                                               -----
